Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to July 03, 2018.
Applicant’s election without traverse of Group IV, claims 16-19, in the reply filed on 5/19/22 is acknowledged.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kunio in view of El-Lakany.
Kunio (JP 2009/256283) entitled "Anti ALS Agent" machine translation provided by Applicants, teaches in paragraph 24, extract of rosemary may be from any of roots, stems, leaves, petioles, branches, flowers, whole plants, or combinations thereof. The plant material may be dried.  The composition is administered to humans.  In paragraph 13 rosemary is extracted with a mixed solvent of ethanol and water.    In paragraph 25 additional extraction solvents are listed including lower alcohols, acetone, ethyl acetate, a halogenated hydrocarbon, and water.
The claims differ from Kunio in that they specify the stems only are extracted and taxodione is in the extract.
El-Lakany (Natural Product Sciences) entitled "Choromaridione:  A Novel Chlorinated Diterpene Quinone Methide from Rosemarinus officinalis L." teaches on page 60 column 1 under Extraction and Isolation, dried and powdered stems of rosemary were extracted with petroleum ether in a Soxhlet apparatus and the extract analyzed.  Taxodione was one of the compounds in the extract.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to extract taxodione from rosemary with the claimed solvents as taught by Kunio and to extract from only dried stems because El-Lakany teaches extracting the stems of rosemary to obtain taxodione.  The extract of Kunio would inherently contain taxodione.  Regarding claim 17 directed to ultrasonic extracting, the above references teach several conventional methods of extracting and ultrasonic is old and conventional in this art and would have the expected result including reducing the time required for extracting.  Regarding the concentration of taxodione of claims 18 and 19, the above references do not teach the concentration of taxodione in the extracts but one of ordinary skill would be able to concentrate desired fractions of the extract without undue experimentation.  Purification and isolation of components from plant extracts is conventional.  Standardization is discussed in Kunio above and one could select any known component of the extract to standardize the extract.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 16 line 4 "hydroalcoolic" is queried.  In claim 16, line 6, "amongst" is indefinite and standard terminology may be  --from the group consisting of--.  In claim 17 line 2, "applying" is not understood in context where no extraction is seen.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the elected invention.  Correction is required.  See MPEP § 608.01(b).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morel (J of Functional Foods) teaches taxodione from rosemary activities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655